La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
El Sr. Juan M. Rodríguez Santana, también conocido como Juan M. Higgins, Alcalde de Humacao hasta 1988, fue encontrado culpable por setenta y ocho (78) infraccio-nes al Art. 166(a) del Código Penal, 33 L.P.R.A. see. 4272(a), por apropiación ilegal agravada y por trece (13) infracciones al Art. 216(a) y (k) del Código Penal, 33 L.P.R.A. sec. 4391(a) y (k), sobre delitos contra los fondos públicos.(1) De dicha sentencia el señor Higgins apela ante nosotros.
rH
El 23 de noviembre de 1988 se realizó una auditoría en el Municipio de Humacao, la cual reflejó irregularidades fiscales. Dicha investigación fue referida al Secretario de *866Hacienda. Posteriormente, el asunto se refirió al Secretario de Justicia. Los resultados de la investigación estaban re-lacionados con empleados transitorios y temporeros que fueron transferidos a regulares y con irregularidades administrativas.
El 26 de abril de 1989 el fiscal a cargo de la investiga-ción rindió un informe parcial sobre irregularidades admi-nistrativas relacionadas con transacciones de personal rea-lizadas en o después de 12 de julio de 1988.
De otra parte, el 14 de febrero de 1989 la Oficina del Contralor remitió una comunicación al Secretario de Jus-ticia, en la que le informó sobre un conflicto de intereses en el Municipio de Humacao. Señaló que entre mayo de 1984 y mayo de 1987 el municipio ordenó servicios de alimentos (desayunos, almuerzos y meriendas) por la suma de dos-cientos setenta mil quinientos cincuenta y tres dólares con cincuenta centavos ($270,553.50) para distintas activida-des y que el dueño del negocio de catering era hermano del comprador del municipio. Expresó, además, que los servi-cios se obtuvieron sin celebrar subasta pública.
El 2 de marzo de 1989 el Secretario de Justicia le dirigió una contestación escrita a la Oficina del Contralor y le in-dicó que en el transcurso de una investigación que el De-partamento de Justicia realizó sobre el Municipio de Hu-macao, ya se había percatado de la situación descrita y, por ende, se había iniciado una investigación al respecto.
El 3 de mayo de 1989 el Departamento de Justicia le notificó al entonces Alcalde de Humacao, Hon. Ramón E. Vega Sosa, que se había presentado una querella para in-vestigar al señor Higgings por las referidas irregularidades. Se le informó, además, sobre el contenido del informe parcial rendido por el Fiscal.
El 23 de julio de 1990 el Secretario de Justicia remitió un informe a los miembros del Panel sobre el Fiscal Especial Independiente (en adelante el Panel) y les indicó que, luego de investigar los hechos y a base de la prueba testi-*867fical y documental recopilada, determinó que existía causa suficiente para creer que el señor Higgins, ex Alcalde de Humacao, en unión a otros funcionarios y empleados de dicho municipio, cometió actos constitutivos de delito grave, algunos con posterioridad a la fecha de vigencia de la ley que crea la figura del Fiscal Especial Independiente, Ley Núm. 2 de 23 de febrero de 1988 (3 L.P.R.A. sec. 99a et seq.). Por lo tanto, refirió los casos relacionados con delitos graves ante la consideración del Panel con la recomenda-ción de que se designara un Fiscal Especial Independiente que procediera a llevar a cabo una investigación.
El 28 de noviembre de 1990 el Panel designó a la Leda. Lydia Lizarríbar Masini como Fiscal Especial Indepen-diente (en adelante F.E.I.). El 29 de julio de 1991 la F.E.I. presentó cargos contra el señor Higgins y otros coacusados. Ese mismo día, el Departamento de Justicia presentó unas denuncias contra el señor Higgins y los otros coacusados por hechos ocurridos con anterioridad a la aprobación de la Ley Núm. 2, supra. El Departamento de Justicia y la F.E.I. imputaban dos (2) grupos de hechos relacionados entre sí. En el primer grupo de acusaciones, se le imputaba al señor Higgins y a los coacusados haber cobrado del Municipio de Humacao sin haber prestado servicios para éste y haberse apropiado de fondos municipales. A uno de los coacusados, el Sr. Radamés Rivera Delgado, se le imputó haberse hecho pasar por otra persona y recibir salarios sin ser empleado del Municipio de Humacao. El segundo grupo de acusacio-nes versaba sobre los servicios de catering cobrados y no rendidos o rendidos de forma distinta.
El 13 de septiembre de 1991 el entonces Tribunal de Distrito, Sala de Humacao, desestimó los cargos presenta-dos por la F.E.I. contra los coacusados, por entender que ésta carecía de jurisdicción.(2) En cuanto al señor Higgins, *868el tribunal declaró no ha lugar el planteamiento de la falta de jurisdicción. La F.E.I. recurrió al antiguo Tribunal Superior, Sala de Humacao, mediante una solicitud de certiorari. Dicho tribunal resolvió que debido a que el F.E.I. fue nombrado sólo por dos (2) de los jueces que componían el Panel, su designación carecía de validez. En consecuen-cia, el 7 de noviembre de 1991 desestimó las acusaciones presentadas por la F.E.I. contra el señor Higgins.
Posteriormente, el 20 de noviembre de 1991 el Panel emitió una resolución, esta vez integrado por sus tres (3) miembros y designó, de nuevo, a la licenciada Lizarríbar Masini como F.E.I. El 21 de febrero de 1992 ésta presentó, por segunda ocasión, las denuncias contra el señor Higgins y se determinó causa probable para el arresto.
El 27 de febrero de 1992 comenzó la vista preliminar y se determinó causa probable para acusar en treinta y siete (37) cargos y no causa en veintiuno (21), por hechos ocurri-dos tanto antes como después de la vigencia de la Ley Núm. 2, supra. Tanto la F.E.I. como el Ministerio Fiscal recurrieron en alzada y el señor Higgins, a su vez, presentó una moción de desestimación. Tras la celebración de una vista para escuchar los argumentos, el Tribunal Superior denegó la desestimación de la vista preliminar en alzada.
El 19 de enero de 1993 comenzó la vista en su fondo y el 9 de junio de 1993 el acusado fue sentenciado. De dicha sentencia, el señor Higgins recurre ante nos y hace los se-ñalamientos de error siguientes:
1.. Erró el Tribunal Superior, Sala de Humacao, al no dene-gar la desestimación de las acusaciones radicadas por el Fiscal *869Especial Independiente, las que no fueron basadas en querellas juramentadas tal y como requiere la Ley Número 2 de 23 de febrero de 1988 en el caso de Pueblo v. Rexach Benitez, 92 J.T.S. 46.
[[Image here]]
2.Erró el Tribunal Superior, Sala de Humacao, al negarse a desestimar las acusaciones por falta de jurisdicción, no obs-tante haberse violado los términos dispuestos en el artículo 8 de la Ley 2 de febrero de 1988.
[[Image here]]
3.Erró el Tribunal Superior, Sala de Humacao, al negarse a desestimar los casos radicados por el Departamento de Justicia al haber transcurrido el término de sesenta (60) días para cele-brar la vista preliminar.
[[Image here]]
4.Erró el Tribunal Superior, Sala de Humacao, al permitir que los casos radicados por el Fiscal Especial Independiente que habían sido desestimados por el Juez Mojica Sandoz el 7 de noviembre de 1991, se utilizaran nuevamente en vista preliminar.
[[Image here]]
5.Erró el Tribunal Superior, Sala de Humacao, al negarse a disolver el jurado ya que al leerse las acusaciones se mencionó que el acusado había llevado a cabo los actos delictivos en co-mún acuerdo con Radamés Rivera Delgado, Domingo Rivera Delgado, Jesús Rivera Delgado, y Aracelis Santiago Báez.
[[Image here]]
6.Erró el Tribunal Superior, Sala de Humacao, al admitir un documento en evidencia que fue una certificación de la Junta Estatal de Elecciones que se marcó como exhibit 33 [sic] del Ministerio Público.
[[Image here]]
7.Erró el Tribunal Superior, Sala de Humacao, al encontrar culpable al acusado de infracción al artículo 216 del Código Penal.
[[Image here]]
*8708.Erró el Tribunal Superior, Sala de Humacao, al negarse a dar instrucciones del artículo 3.006 de la Ley Electoral.
[[Image here]]
9.Erró el Tribunal Superior, Sala de Humacao, al negarse a dar instrucciones del artículo 216 en todos los casos.
[[Image here]]
10.Erró el Tribunal Superior, Sala de Humacao, al encon-trar culpable al acusado habiéndose establecido [sic] la culpa-bilidad de éste más allá de duda razonable o fundada.
[[Image here]]
11.Erró el Tribunal Superior, Sala de Humacao, al senten-ciar al acusado a la pena con agravante en ambos casos sin previo aviso de agravantes y sin que existieran agravantes.
hH HH
Como primer señalamiento, el señor Higgins alegó que las acusaciones presentadas por la F.E.I. no estaban fun-damentadas en querellas juramentadas y que dado el he-cho de que el requisito de la juramentación es de cumpli-miento estricto, el tribunal de instancia erró al no desestimarlas.
La Ley Núm. 2, supra, se creó con el propósito de prevenir y erradicar cualquier comportamiento indebido o delictuoso por parte de funcionarios gubernamentales, entre éstos, el Gobernador, los jueces, los jefes de agencias y los alcaldes. Véanse: Exposición de Motivos de la Ley Núm. 2, supra, 1988 Leyes de Puerto Rico 6; Pueblo v. Rexach Benitez, 130 D.P.R. 273 (1992). La Ley Núm. 2, supra, adoptó el mecanismo del F.E.X., quien está bajo la supervisión de un Panel de ex Jueces del Tribunal Supremo, del Tribunal Superior o de ambos, nombrados por el Gobernador para que lleven a cabo el procesamiento de las personas cubiertas por dicha ley que incurran en una conducta delictiva o indebida. Art. 13 de la Ley Núm. 2, supra, 3 *871L.P.R.A. sec. 99s; Pueblo v. Rexach Benitez, supra, pág. 296.
Para que se le remita un caso al F.E.I. es preciso que el Secretario de Justicia realice una investigación preliminar y determine si se ha cometido algún delito grave o menos grave incluido en la misma transacción. La Ley Núm. 2, supra, dispone que el Secretario de Justicia realizará una investigación preliminar
... en todo caso en que reciba información bajo juramento que a su juicio constituya causa suficiente para investigar si se ha cometido cualquier delito grave y menos grave incluido en la misma transacción o evento y los delitos contra los derechos civiles, la función pública y el erario público, por alguno de los siguientes funcionarios .... (Enfasis suplido.) 3 L.P.R.A. see. 99k.
El requisito de que la información recibida por el Secretario de Justicia sea bajo juramento es de cumplimiento estricto “porque éste resulta en una salvaguarda procesal valiosa para el querellado cuya reputación se pone en tela de juicio ante la comunidad”. Pueblo v. Rexach Benitez, supra, pág. 297.
El incumplimiento con el requisito legal de la juramen-tación no priva al Secretario de Justicia de su deber legal de iniciar una investigación preliminar, pero impide que el Panel pase juicio sobre la querella. En otras palabras, la falta de juramentación constituye un defecto subsanable que puede corregirse por la parte querellante, siempre y cuando el delito no haya prescrito. Pueblo v. Rexach Benitez, supra, pág. 297.
Sin embargo, no basta con que el Secretario de Justicia reciba información bajo juramento, sino que es preciso que ésta constituya causa suficiente para creer que se ha cometido un delito grave. La propia Ley Núm. 2, supra, dispone los factores que el Secretario de Justicia debe tener en cuenta para guiar su juicio y determinar si la información jurada provee una causa suficiente para ini-*872ciar una investigación. Entre éstos se encuentran: la serie-dad de la imputación, la credibilidad de la persona que la formula y los hechos en los que se fundamenta la imputación. La Ley Núm. 2, supra, dispone, además, que se considerará una causa suficiente para investigar cual-quier informe del Contralor o de la Oficina de Ética Guber-namental en el que se recomiende al Secretario de Justicia la presentación de cargos criminales contra cualquiera de los funcionarios cubiertos por las disposiciones de dicha ley. Art. 8(l)-(2) de la Ley Núm. 2, supra, 3 L.P.R.A. see. 99o(l)-(2).
Una vez el Secretario de Justicia culmina la investigación preliminar, debe rendir un informe detallado al Panel con recomendaciones sobre si procede o no la designación de un F.E.I. Independientemente de la recomendación del Secretario de Justicia, el Panel tendrá discreción para nombrar un F.E.I. y ordenar la investigación del caso. Por otro lado, si como resultado de la investigación es necesaria la presentación de denuncias o acusaciones, esta responsabilidad le corresponde exclusivamente al fiscal especial, no al Secretario de Justicia. Art. 4 de la Ley Núm. 2, supra, 3 L.P.R.A. sec. 99k.
A continuación, analizaremos los hechos del caso ante nuestra consideración para determinar si el Secretario de Justicia inició la investigación preliminar conforme a las disposiciones de la Ley Núm. 2, supra.
En el caso de autos, y según expresáramos anterior-mente, el Departamento de Justicia realizó una investiga-ción ordinaria en el Municipio de Humacao. Ésta se inició sin que mediara una querella o imputación específicas o se señalara como sospechosa a persona alguna. Durante el transcurso de la investigación comenzaron a surgir los po-sibles actos delictivos e información indicativa de que un funcionario público había incurrido en conducta ilegal. Al tomar las declaraciones juradas para preparar el sumario *873fiscal, la investigación señaló como posible infractor al se-ñor Higgins.
El señor Higgins alega que las declaraciones juradas no suplen el requisito de la juramentación según dispuesto en el Art. 4 de la Ley Núm. 2, supra. No le asiste la razón. Veamos.
En primer lugar, es preciso aclarar que la Ley Núm. 2, supra, no exige que se presente una querella ante el Secretario de Justicia; basta con información bajo juramento que constituya causa suficiente para comenzar la investigación preliminar. Según expresáramos en el caso Pueblo v. Rexach Benitez, supra, el requisito de la información bajo juramento tiene como fin someter a la persona que la brinda a la penalidad de perjurio, si se prueba que el contenido de sus manifestaciones o declaraciones juradas no es cierto: “[E]l requisito de juramentación expone al querellante a la penalidad de perjurio, de ser falsa la información brindada, y disuade así la presentación de querellas frívolas y hostigantes.” Pueblo v. Rexach Benitez, supra, pág. 297. En el caso ante nuestra consideración, se cumplió con dicho requisito.
El Secretario de Justicia remitió el informe de la inves-tigación preliminar al Panel y recomendó la designación de un fiscal especial, tras haber obtenido declaraciones jura-das indicativas de que el señor Higgins había incurrido en conducta delictiva. Éstas suplen el requisito dispuesto en la Ley Núm. 2, supra, que exige que la información a raíz de la cual se inicie la investigación preliminar sea juramentada. En consecuencia, las declaraciones juradas constituían causa suficiente para que el Secretario de Jus-ticia le diera curso a la investigación preliminar y remi-tiera el caso al Panel con la recomendación corres-pondiente.
Por otro lado, cabe señalar que los hechos del caso Pueblo v. Rexach Benitez, supra, son distinguibles a los del *874caso que tenemos ante nuestra consideración. En el pri-mero, se presentó una querella contra el señor Rexach Be-nitez sin que ella fuese jurada. En dicho caso, a diferencia del que nos ocupa, no había información bajo juramento alguna que sirviese como salvaguarda procesal de la repu-tación del querellado ni que sometiese al querellante a la penalidad de perjurio en caso de haberle mentido.
De otra parte es preciso indicar que la Ley Núm. 2, supra, confiere al querellado la oportunidad de solicitar al Panel que revise la recomendación del Secretario de Justicia de que se designe un F.E.I. Sobre el particular, el Art. 4 de la Ley Núm. 2, supra, dispone, en lo pertinente, lo siguiente:
El Contralor de Puerto Rico, el Director de la Oficina de Ética Gubernamental o el querellante podrá solicitar al Panel dentro de quince (15) días a partir de la notificación recibida que revise la negativa del Secretario de Justicia a solicitar un Fiscal Especial. Igualmente, el funcionario a ser investigado podrá so-licitar al Panel dentro de los quince (15) días a partir de la notificación recibida que revise y no confirme la recomendación del Secretario de Justicia de que se designe un Fiscal Especial. (Énfasis suplido.)
El señor Higgins, durante el transcurso de la investiga-ción preliminar, tuvo la oportunidad de hacer uso de dicha prerrogativa y no lo hizo; en ningún momento objetó la designación de un F.E.I.
En conclusión, la Ley Núm. 2, supra, dispone que para que el Secretario de Justicia pueda iniciar una investiga-ción preliminar es preciso que reciba información bajo ju-ramento que constituya una causa suficiente para creer que una persona cubierta por dicha ley ha incurrido en conducta delictiva. El requisito de juramentación tiene como fin exponer al declarante al delito de perjurio y disua-dir la presentación de querellas frívolas u hostigantes contra funcionarios públicos. Este requisito se cumplió en el caso ante nos, ya que el Secretario de Justicia remitió el *875caso para la consideración del F.E.I. tras haber realizado una investigación ordinaria en el transcurso de la cual ob-tuvo declaraciones bajo juramento sobre la posible con-ducta delictiva del señor Higgins.
HH i — ! HH
En cuanto al segundo señalamiento de error, el señor Higgins alegó que se violaron los términos dispuestos en el Art. 8 de la Ley Núm. 2, supra, 3 L.P.R.A. sec. 99o, por lo que el Tribunal Superior debía desestimar las acusaciones.
El Art. 8 de la Ley Núm. 2, supra, dispone, en lo perti-nente, que:
Cuando el Secretario de Justicia determine que procede rea-lizar una investigación preliminar, éste completará dicha inves-tigación preliminar dentro de un término que no exceda de no-venta (90) días contados a partir de la fecha en que recibe la información. En aquellos casos en los que el Departamento de Justicia considere que, por su naturaleza o complejidad, no ha sido posible completar adecuadamente la investigación prelimi-nar en dicho término podrá solicitar, y el Panel a su discreción podrá concederle, un término adicional que no excederá,de no-venta (90) días. (Énfasis suplido.)
La disposición anteriormente citada concede al Secretario de Justicia un término de noventa (90) días para que complete la investigación preliminar, a contarse a partir de la fecha cuando recibe la información. Como podemos observar, dicha disposición es compatible con el propósito legislativo de que los procedimientos investigativos iniciados al amparo de la Ley Núm. 2, supra, se atiendan rápidamente. Pueblo v. Navarro Alicea, 138 D.P.R. 511 (1995). El término de noventa (90) días dispuesto en la Ley Núm. 2, supra, para que el Secretario de Justicia finalice la investigación preliminar es de estricto cumplimiento. En consecuencia, como norma general, dicho funcionario no debe tomarse más tiempo para completar la investigación del que le concede la ley. No obstante, la Ley Núm. 2, su*876pra, no dispone que la consecuencia del incumplimiento con dicho término sea la desestimación de las acusaciones que posteriormente presente el F.E.I. Al interpretarla, no podemos añadirle elementos que el legislador no tuvo en cuenta al momento de aprobarla.
Apoya nuestra conclusión el hecho de que el Art. 9 de la Ley Núm. 2, supra, 3 L.P.R.A. sec. 99p, dispone que si el Secretario de Justicia, luego de recibir una querella o imputación contra un funcionario, no toma acción alguna dentro del término de noventa (90) o ciento ochenta (180) días, deberá remitir todo el expediente al Panel y éste determinará si procede el nombramiento de un F.E.I. que realice la investigación.(3) Es decir, que aún en el caso en que el Secretario de Justicia se cruce de brazos y no realice la investigación preliminar, el Panel está facultado por disposición de ley para nombrar un F.E.I. Examinados conjuntamente los Arts. 8 y 9 de la Ley Núm. 2, supra, resulta forzoso concluir que el F.E.I. no pierde su jurisdicción ni está legalmente impedido de presentar cargos contra funcionarios públicos únicamente porque el Secretario de Justicia no haya finalizado la investigación preliminar en un plazo de noventa (90) o ciento ochenta (180) días. La consecuencia del incumplimiento con dicho término por parte del Secretario de Justicia es que éste pierde su facultad para investigar y debe remitir el caso al Panel del F.E.I., para que éste —a su vez— determine si procede realizar una investigación preliminar.
En el caso ante nos, la investigación se centró en el se-*877ñor Higgins en mayo de 1989. El Secretario de Justicia refirió el caso al Panel en julio de 1990, es decir, se tardó más del término provisto en la Ley Núm. 2, supra. El Panel, ante estas circunstancias, nombró un F.E.I. Ahora bien, el término provisto por la ley para que el Secretario de Justicia finalice la investigación es de estricto cumpli-miento y no de naturaleza jurisdiccional. Su incumpli-miento no acarrea la desestimación de las acusaciones. Es el Panel el que, finalmente, con el expediente investigativo del Secretario de Justicia, determina si procede el nombra-miento de un F.E.I. En consecuencia, el error señalado no fue cometido.
IV
En el tercer señalamiento de error, el señor Higgins alegó que el Tribunal Superior venía obligado a desestimar los cargos debido a que transcurrieron más de sesenta (60) días desde el arresto hasta la celebración de la vista preliminar. (4)
De acuerdo con las disposiciones de la Regla 64(n)(2) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, el imputado de delito puede presentar una moción para solicitar la desestimación de la acusación o de la denuncia cuando no se celebra la vista preliminar dentro del término de sesenta (60) días contados a partir del arresto o la citación. El cumplimiento del Estado con dicho término forma parte del derecho constitucional a un juicio rápido de las personas imputadas de delito. No obstante, dicho derecho no es absoluto, “[m]ás bien es un derecho que requiere tomar en cuenta las circunstancias que rodean cada reclamo del mismo”. Pueblo v. Rivera Arroyo, 120 D.P.R. 114, 119 (1987). La infracción del término de juicio rápido *878dispuesto para la celebración de la vista preliminar no ten-drá efecto perjudicial para el Estado si existe justa causa para la tardanza, la demora es atribuible al imputado o ha sido consentida por éste. Pueblo v. Rivera Colón, 119 D.P.R. 315 (1987).
Antes de aplicar las doctrinas esbozadas a los hechos, es preciso mencionar que los cargos presentados por el Depar-tamento de Justicia y por el F.E.I. se ventilaron conjunta-mente, es decir, la celebración tanto de la vista preliminar como del juicio fue conjunta. Además, la prueba del F.E.I. y la del Ministerio Público, casi en su totalidad, era común.
La defensa del señor Higgins solicitó la suspensión de la vista preliminar y ésta se reseñaló para el 5 de septiembre de 1991. En dicha fecha el señor Higgins, mediante su re-presentación legal, renunció de nuevo a los términos del juicio rápido para permitir el señalamiento de la vista pre-liminar el 1ro de octubre de 1991. Posteriormente alegó, por conducto de su abogado, que sólo renunció a su derecho a juicio rápido hasta el 1ro de octubre y que a partir de ese día los términos comenzaban a transcurrir nuevamente a su favor.
Sin embargo, y según expresáramos en la narración de hechos, mientras estaba pendiente la celebración de la vista preliminar, el 13 de septiembre de 1991, el Tribunal de Distrito desestimó los cargos presentados por la F.E.I. contra los coacusados, mas no los presentados contra el señor Higgins. De dicha decisión el F.E.I. recurrió al Tribunal Superior. El 30 de octubre de 1991, éste ordenó la pa-ralización de los cargos que no fueron afectados por la Re-solución de 13 de septiembre. El 7 de noviembre de 1991 el Tribunal Superior desestimó los cargos presentados por el F.E.I. contra el señor Higgins y dejó sin efecto la orden de paralización de 30 de octubre. De dicha resolución se recu-rrió ante nos, recurso que denegamos el 27 de noviembre de 1991. El 28 de enero de 1992, el Tribunal de Distrito, en virtud de la Resolución del Tribunal Superior de 13 de sep-*879tiembre de 1991 y de nuestra negativa a revisar, emitió una orden en la cual dispuso que se expidieran las citacio-nes para la vista preliminar de los casos presentados por el Departamente de Justicia. El 27 de febrero de 1992 ésta se celebró. En consecuencia, la dilación en la celebración de la vista preliminar fue aproximadamente de tres (3) meses.
Examinada la totalidad de las circunstancias en el caso ante nos, resulta forzoso concluir que los trámites procesa-les interlocutorios mencionados anteriormente constituye-ron justa causa para la dilación en la celebración de la vista preliminar y que ésta no fue irrazonable. Por lo tanto, no hubo violación a los términos de juicio rápido y no erró el Tribunal Superior al negarse a desestimar los cargos.
V
Como cuarto señalamiento, el señor Higgins sostuvo que tras la desestimación de los cargos presentados por el F.E.I. contra el apelante, no podía designarse un nuevo fiscal. Por lo tanto, que el F.E.I. carecía de facultad para presentar los cargos nuevamente. No le asiste la razón. Veamos.
La Ley Núm. 2, supra, específicamente dispone que la facultad del F.E.I. para procesar está sujeta a que la designación de éste se haga dentro de los cuatro (4) años siguientes a la fecha cuando el funcionario cesó en su cargo y que el delito no haya prescrito. Art. 4(i) de la Ley Núm. 2, supra, 3 L.P.R.A. sec. 99k(i). En otras palabras, el transcurso de cuatro (4) años y la prescripción del delito constituyen los factores temporales que limitan la facultad del F.E.I. para presentar las acusaciones. Por lo tanto, como en este caso los delitos no habían prescrito ni habían transcurrido cuatro (4) años desde que el señor Higgins cesó en su cargo, el F.E.I. no había perdido su facultad para entender en este asunto.
De otra parte, de acuerdo con la Regla 67 de Pro-*880cedimiento Criminal, 34 L.P.R.A. Ap. II, la desestimación no dispone definitivamente del caso cuando se trata de de-litos graves. El fiscal puede iniciar un nuevo proceso siem-pre que no se trate de un defecto insubsanable o de un delito menos grave que fue desestimado por violación a los términos de juicio rápido.
El defecto en una acusación es subsanable cuando puede corregirse mediante una enmienda y cuando la desestimación se fundamenta en defectos en la tramitación o presentación del proceso.(5) La desestimación de la acusación en el caso ante nuestra consideración se basó en que la designación del F.E.I. carecía de validez. Esto equivale a una desestimación por el fundamento de falta de autoridad del fiscal para acusar, según dispuesto en la Regla 64(i) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. El fiscal carece de autoridad para acusar, entre otras razones, cuando jura y firma una acusación sin ostentar un título válido de fiscal. Dicho defecto es subsanable mediante enmienda.
Hemos resuelto que no podemos conceder a los funcionarios de gobierno derechos adicionales a los que disfruta un ciudadano común y corriente en los procedimientos criminales ordinarios. Pueblo v. Navarro Alicea, supra, pág. 905. Por lo tanto, de la misma forma en que el Ministerio Público puede volver a presentar una acusación por delito grave cuando ésta se desestima porque adolece de un defecto subsanable, puede hacerlo el F.E.I. En el caso de autos, el defecto de la falta de validez del nombramiento *881de la fiscal se corrigió cuando el Panel, debidamente cons-tituido, designó nuevamente a la F.E.I.
VI
En cuanto al quinto señalamiento, el señor Higgins sos-tuvo que el Tribunal Superior erró al negarse a disolver al Jurado porque en el acto de lectura de acusación se leyeron los nombres de las personas que habían actuado en común acuerdo con el apelante, y éstas habían hecho alegación de culpabilidad. El señor Higgins alegó que debido a que el caso generó publicidad, era de esperarse que los miembros del Jurado conocieran las alegaciones preacordadas de los coacusados. El Ministerio Fiscal y el F.E.I., por su parte, sostuvieron que en el acto de lectura de acusación sólo se mencionaron los nombres de las personas que actuaron en común acuerdo con el apelante, pero que no eran coacusadas. Tras un examen cuidadoso del incidente, se-gún consta en la minuta del tribunal, concluimos que no se cometió el error señalado.
La Regla 144(d) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, permite que el tribunal ordene la disolución del Jurado antes del veredicto si "se hubiere incurrido en alguna irregularidad durante el proceso que, ajuicio del tribunal, le impidiere al jurado rendir un veredicto justo e impartial”.
Hemos resuelto que la decisión del juez de instancia so-bre si procede o no concederse la disolución del Jurado es una que, de ordinario, merece deferencia por parte de los integrantes de este Tribunal. Pueblo v. Robles González, 125 D.P.R. 750 (1990); Pinero Agosto v. Tribunal Superior, 94 D.P.R. 204 (1967). El fundamento para ello es que el juez de instancia está en mejor posición de evaluar las cir-cunstancias que requieren la disolución del Jurado. Pueblo v. Calderón Álvarez, 140 D.P.R. 627 (1996); Pueblo v. Mi*882randa Santiago, 130 D.P.R. 507 (1992); Pueblo v. Santiago Acosta, 121 D.P.R. 727 (1988).
En conformidad con la minuta preparada por el tribunal de instancia, las acusaciones se leyeron de acuerdo con las instrucciones impartidas a la Secretaria de Sala, luego de las partes haberse reunido en cámara y haber expresado su conformidad con la forma en que se iban a leer las acusaciones. El tribunal sentenciador estaba en mejor po-sición que nosotros para aquilatar el perjuicio que la lec-tura de los nombres de las personas que actuaron en co-mún acuerdo con el señor Higgins pudo tener en el ánimo del Jurado. En virtud de lo anterior, no intervendremos con su apreciación.
VII
En cuanto al sexto señalamiento de error, el señor Higgins alegó que el Tribunal Superior no debió haber admi-tido en evidencia una certificación de la Junta Estatal de Elecciones debido a que el documento no formó parte del descubrimiento de prueba. A la luz de la totalidad de las circunstancias, concluimos que el error señalado no fue cometido.
La Regla 4 de Evidencia, 32 L.P.R.A. Ap. IV, que establece las normas que se han de seguir en caso de admisión errónea de prueba por parte del tribunal sentenciador, dispone lo siguiente:
No se dejará sin efecto una determinación de admisión de evidencia ni se revocará sentencia o decisión alguna por motivo de una admisión errónea de evidencia a menos que:
(1) La evidencia fue erróneamente admitida a pesar de la oportuna y correcta objeción de la parte perjudicada' por la ad-misión, y
(2) el tribunal que considera el efecto de la admisión erró-nea entiende que ésta fue factor decisivo o sustancial en la sen-tencia o decisión cuya revocación se solicita.
Es decir, que aun cuando la evidencia impugnada haya *883sido admitida por error, esto no tendrá como consecuencia la revocación de la sentencia a menos que se cumplan con los dos (2) requisitos dispuestos en la Regla 4 de Evidencia, supra. Pueblo v. Rivera Nazario, 141 D.P.R. 865 (1996).
En primer lugar, debemos resolver si el Tribunal Superior erró al admitir en evidencia la certificación de la Junta Estatal de Elecciones, la cual no formó parte del descubri-miento de prueba. Dicho documento fue expedido por el Secretario de la Junta Estatal de Elecciones, el Sr. Néstor J. Colón Berlingeri. La certificación se admitió al amparo de la Regla 65(H) de Evidencia, 32 L.RR.A. Ap. IV, e indica que el señor Higgins no hizo contribuciones al Partido Popular Democrático durante 1985 a 1989.
Resolvemos que no erró el tribunal ya que, al admitir el documento, le concedió una oportunidad a la defensa de traer al señor Colón Berlingeri como testigo para que de-clarase en torno a éste.
De otra parte, aun en el caso de que el tribunal hubiese errado al admitir dicha prueba, para que ello tenga como consecuencia la revocación de la sentencia, es preciso que ésta haya sido un factor decisivo o sustancial en el resul-tado del caso. Pueblo v. Ruiz Bosch, 127 D.P.R. 762 (1991); Pueblo v. Rosaly Soto, 128 D.P.R. 729 (1991).
Para determinar si la prueba erróneamente admitida fue un factor decisivo o sustancial en la sentencia, hay que resolver, a su vez, si pudo haber tenido una influencia notable, determinante y desmedida en los miembros del Jurado. Pueblo v. Rosaly Soto, supra, pág. 745. Esto significa que si independientemente del resto de la prueba presentada por el Ministerio Público, de no haberse admitido la evidencia impugnada, el resultado del caso hubiese sido distinto. En el caso de autos, el contenido de la prueba admitida revela que el señor Higgins no hizo donativos al Partido Popular Democrático durante 1984 a 1988. A la luz de la totalidad de las circunstancias no podemos concluir que la certificación haya tenido una influencia no*884table, desmedida y determinante en los miembros del Ju-rado ni que la exclusión de dicha certificación hubiese te-nido el efecto de cambiar el veredicto del Jurado a uno de no culpable.
VIII
Como séptimo señalamiento, el señor Higgins alegó que erró el tribunal al encontrarlo culpable por infracción al Art. 216(a) y (k) del Código Penal, supra. Dicho artículo dispone lo siguiente, en su parte pertinente:
Será sancionado con pena de reclusión por un término fijo de seis (6) años todo funcionario o empleado público y toda persona encargada de recibir, guardar, traspasar o desembolsar fondos públicos que realizare cualquiera de los siguientes actos:
(a) Sin autoridad legal se apropiare en todo o en parte, para beneficio particular o el de otra persona.
[[Image here]]
(k) Descuidare o dejare de guardar o desembolsar caudales públicos en la forma prescrita por ley. (Enfasis suplido.)
El señor Higgins alega que dicho artículo no le aplica porque el sujeto activo de dicho delito debe tener las fun-ciones de recibir, guardar, traspasar o desembolsar fondos públicos y un alcalde no las tiene.
En primer lugar, la Ley Orgánica de los Municipios de Puerto Rico, Ley Núm. 146 de 18 de junio de 1980 (21 L.P.R.A. ant. see. 2001 et seq.), vigente en el momento en que el señor Higgins se desempeñaba como alcalde del Mu-nicipio de Humacao, disponía, en lo pertinente, lo si-guiente:
El Alcalde ejercerá el poder ejecutivo en los municipios y des-empeñará aquellas facultades, deberes y funciones, así como las incidentales y necesarias a las mismas, que aquí se le con-fieren:
[[Image here]]
(12) Supervisar, administrar y autorizar todos los desembol-*885sos de fondos que reciba el municipio conforme a lo dispuesto en las sees. 3201 a 3210 de este título. (Énfasis suplido.) Art. 3.02 de la Ley Núm. 146, supra, 21 L.P.R.A. sec. 3002.
De acuerdo con las disposiciones de dicho artículo, entre las funciones que el señor Higgins tenía como alcalde se encontraba, precisamente, el desembolso de fondos públi-cos, tal como lo dispone el Art. 216 del Código Penal, supra. Por lo tanto, no existe lugar a dudas que dicho artículo le aplica en todo su vigor al señor Higgins. Resulta, pues, carente de toda validez el argumento del apelante de que dicho artículo no le aplica porque, según él, para incurrir en dicha conducta delictiva es necesario que el imputado tenga la custodia real directa o física de los fondos públicos y que sea quien los pague finalmente.(6) Como bien expresa la profesora Dora Nevares-Muñiz,
... bajo el Código Penal derogado interpretando el artículo 374 se indicó que el sujeto activo del delito era quien tenía la custodia real y directa de los fondos públicos. En Pueblo v. Aparicio, 42 D.P.R. 3 (1931) y Pueblo v. Falcón, 41 D.P.R. 624 (1930), expresó el Tribunal que el propósito del delito al refe-rirse al funcionario público que tiene la custodia de los fondos públicos requiere que éste finalmente verifique la entrega o el acto ilegal donde está involucrado el mal uso de los fondos públicos.
Es nuestra opinión que esos casos de la década del 30, donde ciertamente las finanzas del Gobierno no tenían la sofisticación y sutilezas involucradas en las finanzas y administración pú-blica de la época contemporánea, deben ser atemperados a lo resuelto por la jurisprudencia de California sobre la sección 424. A esos fines entendemos que no debe requerirse, en el con-texto del artículo 216 del Código Penal, que la persona tenga la custodia o posesión real de los fondos públicos, sino que, como se indica en el caso Webb v. Superior Court, 248 Cal. Rptr. 911, *886basta para fines de la tipicación del delito que el funcionario público tenga el control último sobre los fondos públicos objeto del delito. En ese sentido, los verbos recibir, guardar, traspasar o desembolsar que aparecen en el tipo legal no pueden entenderse literalmente como sinónimo de custodia real y directa. (Enfasis suplido.) D. Nevares-Muñiz, Código Penal de Puerto Rico: revi-sado y comentado, 4ta ed. rev., Hato Rey, Instituto para el De-sarrollo del Derecho, 1997, pág. 362.
El señor Higgins, de acuerdo con las disposiciones de la Ley Orgánica de los Municipios de Puerto Rico, tenía la función de autorizar y supervisar el desembolso de fondos públicos, y al permitir que personas que no rendían servicios para el municipio recibieran salarios y pagos, incurrió en la conducta delictiva tipificada en el Art. 216 del Código Penal, supra.
IX
Discutiremos conjuntamente los señalamientos octavo y noveno, debido a la estrecha relación existente entre ellos. Ambos se refieren a las instrucciones al Jurado. Mediante el octavo, el señor Higgins señala como errónea la determi-nación del tribunal de instancia de negarse a dar instruc-ciones al Jurado sobre el Art. 3.006 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3106.(7) En el noveno señala-miento de error, alegó que el tribunal debió dar instruccio-nes sobre el Art. 216 del Código Penal, supra (delitos contra fondos públicos), aún en los casos en que se le imputó infracción al Art. 166 del Código Penal, supra, sobre apro-piación ilegal agravada.
En reiteradas ocasiones hemos expresado que los tribunales deben comunicar al Jurado, si la prueba lo justifica, los elementos de delitos inferiores al imputado o comprendidos dentro de éste. También deben comunicar los elementos esenciales de las defensas planteadas por el *887acusado, así como los puntos de derecho que al amparo de cualquier teoría razonable pueden estar presentes en las deliberaciones, aunque la prueba de defensa sea débil, incompatible o de dudosa credibilidad. Pueblo v. López Guzmán, 131 D.P.R. 899 (1992); Pueblo v. Miranda Santiago, supra.
El Art. 3.006 de la Ley Electoral, supra, dispone lo si-guiente:
Será ilegal que cualquier persona, para sí, o a nombre o en representación del comité central o de cualquier comité local o candidato de cualquier partido político o de un candidato inde-pendiente solicite, reciba o convenga en recibir contribución al-guna en exceso de las cantidades dispuestas en este Subtítulo.
Un examen cuidadoso de las declaraciones de los testi-gos nos conduce a concluir que no erró el foro de instancia al negarse a impartir al Jurado las instrucciones sobre el artículo anteriormente citado. La prueba desfilada en este caso no justificaba que se impartiesen instrucciones al Ju-rado sobre dicho delito, tal como lo determinó el juez de instancia.
Con relación al noveno señalamiento, la Regla 137 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, y la jurisprudencia claramente establecen que no se puede ale-gar un error en instrucciones no solicitadas ni objetadas. Pueblo v. Velázquez Caraballo, 110 D.P.R. 369, 372 (1980). La instrucción sobre el Art. 216 del Código Penal, supra, fue solicitada por el Ministerio Público y denegada por el tribunal. Del examen de los autos surge que la defensa ni solicitó la instrucción, ni objetó su denegación. Por lo tanto, no se cometió el error señalado.
X
Como décimo señalamiento de error, el señor Higgins alega que no se probó su culpabilidad más allá de *888dudá razonable. Es un principio rector de nuestro sistema de derecho que la culpabilidad de un imputado de delito debe probarse más allá de toda duda razonable. Pueblo v. De León Martínez, 132 D.P.R. 746 (1993); Pueblo v. Rodríguez Román, 128 D.P.R. 121 (1991). Dicho requisito se cumple cuando la prueba presentada es suficiente en derecho. Además de suficiente, debe ser satisfactoria, es decir, que produzca certeza o convicción moral en una con-ciencia exenta de preocupación. Pueblo v. Cabán Torres, 117 D.P.R. 645 (1986); Pueblo v. De León Martínez, supra; Pueblo v. Rodríguez Román, supra.
Por otro lado, en reiteradas ocasiones hemos ex-presado que no intervendremos con la valoración de la prueba que haga el juzgador de los hechos, ya sea el Jurado o el juez, en ausencia de pasión, prejuicio o parcialidad. Pueblo v. Maisonave, 129 D.P.R. 49 (1991).
Tras un examen sereno, desapasionado y cuidadoso de la prueba presentada, de la exposición narrativa de la prueba y de la transcripción de los testimonios, concluimos que no se cometió el error señalado. La abundante prueba testifical y documental desfilada en el caso ante nuestra consideración demostró la culpabilidad del señor Higgins más allá de toda duda razonable. No podemos sustituir la apreciación de los miembros del Jurado, quienes aquilata-ron y dieron crédito a la prueba presentada por el Ministe-rio Fiscal y por la F.E.I.
XI
Por último, el señor Higgins alega que el Tribunal Superior erró al sentenciarlo a la pena con agravante sin pre-vio aviso y sin que existiesen agravantes. Indica, además, que no se celebró la vista dispuesta en la Regla 171 de Procedimiento Criminal, 34 L.P.R.A. Ap. II.
Hemos resuelto que normalmente no intervendremos con el ejercicio de la discreción del tribunal de ins-*889tanda en la imposition de la pena, salvo en los casos de claro abuso de discreción. Al ejercer su discreción, los jue-ces deben seguir los criterios establecidos en la Regla 171 de Procedimiento Criminal, supra, a tenor con los hechos y las circunstancias de cada caso particular y a la situación individual de cada convicto. Pueblo v. Echevarría Rodríguez I, 128 D.P.R. 299, 371 (1991); Pueblo v. Castro Muñiz, 118 D.P.R. 625 (1987).
La Regla 171 de Procedimiento Criminal, supra, dis-pone, en lo pertinente, que:
El tribunal, a propia instancia o a instancia del acusado o del fiscal, con notificación a las partes o a la parte contraria, podrá oír, en el más breve plazo posible, prueba de circunstancias atenuantes o agravantes a los fines de la imposición de la prueba.
De otra parte, la Regla 162.4 de Procedimiento Criminal, supra, dispone, en su parte pertinente, lo siguiente:
Tanto el acusado como el fiscal podrán solicitar del tribunal que escuche prueba de circunstancias atenuantes o agravantes a los fines de la imposición de la pena. Si de las alegaciones sometidas surgiere que existe controversia real sobre un hecho material que requiriere la presentación de prueba, entonces el tribunal celebrará una vista en el más breve plazo posible .... (Énfasis suplido.)
Al interpretar las reglas citadas, hemos resuelto que la vista para la discusión de las circunstancias agravantes es innecesaria cuando no existe alguna controversia real sobre un hecho material que requiera la presentación de prueba. Pueblo v. Echevarría Rodríguez, supra; Pueblo v. Santiago Acosta, supra; Pueblo v. Castro Muñiz, supra. Por no haberlo solicitado las partes y en vista de que no había controversia real sobre un hecho sustancial que requiriese la presentación de prueba, en el caso de autos era innecesario celebrar la vista previa a la sentencia que per-mite la Regla 162.4 de Procedimiento Criminal, supra. De otra parte, el foro sentenciador tuvo a su disposición el *890informe presentencia y, a base de éste y de las circunstan-cias del caso, dictó sentencia. Por lo tanto, no intervendre-mos con la discreción del tribunal de instancia.
a
Por los fundamentos antes expuestos, se dictará senten-cia confirmatoria.
El Juez Asociado Señor Rebollo López disintió sin opi-nión escrita. Los Jueces Asociados Señores Fuster Berlin-geri y Gorrada Del Río no intervinieron. El Juez Asociado Señor Negrón García se inhibió.

 Por los delitos de apropiación ilegal se le impuso una sentencia de doce (12) años de reclusión, concurrentes entre sí, y por los delitos contra los fondos públicos se le impuso una pena de diez (10) años de reclusión en cada uno de los casos, concu-rrentes entre sí pero consecutiva con las sentencias impuestas por infracciones al Art. 166(a) del Código Penal, 33 L.P.R.A. sec. 4272(a).


 De acuerdo con la resolución del entonces Tribunal de Distrito, Sala de Hu-macao, la Fiscal Especial Independiente (en adelante F.E.I.) carecía de jurisdicción para presentar cargos contra los coacusados (empleados municipales), porque para *868que ésta pueda asumir jurisdicción sobre personas no mencionadas en el Art. 4 de la Ley Núm. 2 de 23 de febrero de 1988 (3 L.P.R.A. sec. 99k) el Secretario de Justicia debe hacer una determinación de que existe un conflicto de intereses entre su oficina y los individuos o funcionarios sujetos a la investigación. Además, el Secretario de Justicia debe expresar su intención, luego de la investigación preliminar, de que el F.E.I. prosiga con los casos. En consecuencia, el tribunal resolvió que el Secretario de Justicia no se había pronunciado a los fines de renunciar a su jurisdicción sobre los coacusados.


 El Art. 9 de la Ley Núm. 2 de 23 de febrero de 1988 (3 L.P.R.A. sec. 99p), dispone lo siguiente:
“Si el Secretario de Justicia, luego de haber recibido una querella o imputación contra cualquier funcionario, empleado, ex funcionario o ex empleado a base de lo dispuesto en las secs. 99h a 99z de este título, no tomara acción alguna en el término de noventa (90) días o en el término no mayor de ciento ochenta (180) días cuando hubiere obtenido una prórroga por parte del Panel, deberá someter todo el expe-diente investigativo al Panel, el cual determinará si procede el nombramiento de un Fiscal Especial que lleve a cabo la investigación y procesamiento que sea necesario para la disposición de tal querella.”


 Este señalamiento de error se refiere a los cargos presentados por el Depar-tamento de Justicia, no a los presentados por el F.E.I.


 La Regla 66 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, dispone lo si-guiente, en su parte pertinente:
“Si la moción [de desestimación] se basare en defectos en la acusación, denuncia o pliego de especificaciones que pudieren subsanarse mediante enmienda, el tribunal ordenará se haga la enmienda, y denegará la moción. Si el tribunal declarare con lugar una moción basada en defectos en la presentación o tramitación del proceso, o en la acusación o denuncia, podrá también ordenar que se mantenga al acusado bajo custodia, o que continúe bajo fianza por un término específico, sujeto a la presenta-ción de una nueva acusación o denuncia.


 El apelante cita los casos Pueblo v. Aparicio, 42 D.P.R. 3 (1931), y Pueblo v. Falcón, 41 D.P.R. 624 (1930), en los cuales interpretamos el artículo predecesor al Art. 216, el 372 del Código Penal derogado, 33 L.P.R.A. ant. see. 4391, cuyo contenido era similar al del artículo hoy vigente. En estos casos se resolvió que dicho delito se refiere al funcionario que tiene la custodia real y directa de los fondos y quien los paga finalmente, es decir, el tesorero. Esta interpretación no nos obliga, ya que dicho Código Penal fue derogado antes de la aprobación de la Ley Orgánica de los Muni-cipios de Puerto Rico.


 Este señalamiento se refiere sólo a los casos de catering.